IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-21110
                          Conference Calendar


GERRARDO CARRILLO,

                                           Plaintiff-Appellant,

versus

J.A. DESANTO, Houston Police Department; CLARENCE BRADFORD,
Police Chief; CITY OF HOUSTON; DAVID C. ZAHARIS; JOHN A. JACKSON,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-4023
                          --------------------
                             August 21, 2002

Before   HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Gerrardo Carrillo moves for leave to proceed in forma

pauperis (“IFP”) to appeal the district court’s denial of his

motion for a three-judge panel and the lack of a neutral judge.

See FED. R. APP. P. 24(a)(5).   Because Carrillo has not shown that

he will present a nonfrivolous issue, his motion to proceed IFP

is DENIED.     See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.

1982) (movant must show that he is a pauper and that he will

present a nonfrivolous issue on appeal).    In addition, the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-21110
                                 -2-

instant appeal is without arguable merit and is frivolous;

accordingly, it is DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION TO PROCEED IFP DENIED; ALL OTHER PENDING MOTIONS

DENIED; APPEAL DISMISSED.